Citation Nr: 1514983	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  08-14 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1151 for the death of the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956; he died in May 1997.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 22007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that denied entitlement to DIC pursuant to 38 U.S.C.A. § 1151. 

The appellant was scheduled to attend an RO hearing in August 2008; however, she cancelled such request the same month. 

In October 2010, the Board inter alia remanded the claim and the matter is once again before the Board.  

In May 2014, the Board reopened and remanded the underlying claim for entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1151 for the death of the Veteran. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The cause of the Veteran's death in May 1997 was hypertensive crisis with central nervous system as central target; other significant condition contributing to his death was pneumonia.

2. The evidence of record is against a finding that the Veteran's death was proximately caused by VA hospital treatment.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1151 for cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in August 2006, prior to the issuance of the rating decisions on appeal.  In the August 2006 letter, the RO notified the appellant of the evidence needed to substantiate her claim for DIC under the provisions of 38 U.S.C.A. § 1151 for the death of the Veteran.  The letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

A December 2010 letter also notified the appellant of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any timing deficiency was cured by readjudication of the claim in a November 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all reported medical treatment.  In May 2014, the Board remanded the claim for translation of evidence, a medical opinion, and readjudication.  Subsequently, translated copies of the requested records were associated with the claims file in September 2014, an adequate VA opinion was obtained in November 2014, and the issue was readjudicated in a December 2014 SSOC.  Hence, the AOJ substantially complied with all of the Board's remand instructions and VA has no further duty to attempt to obtain any additional records or obtain additional opinions with respect to the 1151 claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Legal Criteria

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected. 38 U.S.C.A. § 1151 (West 2014).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt. 38 U.S.C.A. § 5107 (West 2014).

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014).  The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Finally, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2) (2014).

In determining whether additional disability exists, the Board will compare a veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based with his physical condition subsequent thereto. With regard to medical or surgical treatment, a veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b)(1), (2) (2014).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death. Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1) (2014). Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014).

III. Analysis

The appellant argues that DIC benefits should be awarded in this case under the provisions of 38 U.S.C.A. § 1151.  The appellant claims that while the Veteran was being treated at the Veterans Hospital, the doctors suspended his medications, which aggravated his service-connected kidney disability and contributed to his death.  See statement in support of claim dated in December 1998, translated from Spanish to English in May 2005.  

Prior to his death in May 1997, the Veteran was service-connected for right kidney calci, which was rated as 10 percent disabling.  

Before the matters of negligence or foreseeability are discussed in this case, the Board must first determine whether the evidence shows that the Veteran's death was proximately caused by VA treatment.  As noted above, in order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination. If the Veteran's death was not proximately caused by VA treatment, the appellant's § 1151 claim for DIC benefits must fail.

Treatment records from San Juan VA Medical Center (VAMC) dated from April 1997 until the Veteran's death on May 28, 1997, reflect that in April 1997, the Veteran was admitted to the VAMC due to a hypertensive crisis with central nervous system as target organ.  He was examined to rule out a cerebrovascular accident due to neurological changes and he developed acute renal failure due to blood pressure changes and treatment was given.  On April 23, 1997 he was found without respiratory signs and CPR was administered and he was referred to Intensive care Unit.  A head CT scan performed revealed a chronic epidural hematoma with edema.  He was started on medications for control of hematoma and he continued unresponsive with very poor prognosis.  He was intubated because he became incapable of breathing by himself and had pupils unresponsive to light and absent corneal reflexes.  On May 28, 1997, he was found without a pulse unresponsive to cardiac resuscitation.  The Veteran's death certificate listed the cause of death as hypertensive crisis with central nervous system as central target; other significant condition contributing to his death was pneumonia.

Although the Veteran clearly died while receiving treatment from the VA for his hypertensive crisis with central nervous system as target organ, the medical evidence of record is against a finding that this VA treatment actually caused or contributed to the Veteran's death

In November 2014, a VA physician in internal medicine reviewed the Veteran's claims file, electronic record, and Computerized Patient Record System (CPRS) and opined that the Veteran's death was less likely as not proximately caused by hospital care provided by the San Juan VAMC from April through May 1997 and suspension of medication did not aggravate his service-connected kidney condition (right kidney calculi).  The examiner reasoned that the Veteran died from complications arising from hypertensive crisis with central nervous system as target, which was the reason of his hospitalization on April 1997.  According to the examiner, available records did not show that the San Juan VAMC provided inadequate care that led to Veteran's death.  The examiner further stated that the Veteran was noted to have cerebral edematous changes on April 24, 1997 and status electricus on an EEG done, all of which were most likely as not related to his hypertensive crisis.  The examiner reported that both, status electricus and cerebral edema, had been described as a complication from hypertensive crisis.  The examiner found that, as noted in the record, both the cerebral edema and status electricus were adequately treated.

The examiner noted the available records in the claims file or the form 2507 did not show or establish which medications were claimed to be suspended, which in turn allegedly aggravated the service connected disability.  The examiner stated that regardless of which medication was suspended, it would have not have contributed to his death by worsening the service connected kidney disability.  It was explained that there was no clinical or pharmacological relationship between the Veteran's history of renal calculi or the course in the hospital between April and May of 1997.  In fact, there was no evidence of renal calculi during the hospitalization.  The examiner noted that there was an abdominal sonogram from February 5, 1996, that did not identify or report renal calculi.  Also, there was an abdominal x-ray from April 22, 1997, which did not show evidence of renal calculi. 

According to the examiner, the claims file did not show that a history of renal calculi caused renal failure.  The examiner found that on review of the record, the Veteran had chronic renal insufficiency due to his diabetes mellitus and most likely his hypertension as well.  

Additionally, the examiner noted that a central intravenous line consent was signed by the Veteran's wife, the appellant, on May 20, 1997.  The examiner opined that the use of a central venous line did not contribute to death or did not aggravate any pre-existing condition.  The examiner added that a central venous line was commonly used in in acutely ill patients to administer medications as was the case with the Veteran.  The examiner specifically stated that the interdisciplinary care plan notes were reviewed and taken into consideration when an opinion and rationale were reached.

Overall, the November 2014 VA examiner's opinion has support in the medical record.  In the absence of any medical opinions to the contrary, the November 2014 examiner's opinion support a finding that VA treatment did not proximately cause the Veteran's death.  No treatment records dated during the time of the Veteran's death suggest that VA treatment caused the death of the Veteran.  Rather, as the November 2014 VA examiner pointed out that the Veteran died from complications arising from hypertensive crisis with central nervous system as target, which was the reason of his hospitalization on April 1997 and was adequately treated.  Additionally, the examiner noted the available records in the claims file or the form 2507 did not show or establish which medications were claimed to be suspended, which in turn allegedly aggravated the service connected condition.  

As noted above, for the award of DIC under § 1151, death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment. Additionally, hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. §  3.361(c)(2) (2014).  There is no indication that such was the case with this Veteran.  In fact, the VA examiner specifically opined that the Veteran's death was less likely as not proximately caused by hospital care provided by the San Juan VAMC from April through May 1997 and suspension of medication did not aggravate the service-connected right kidney calculi.  The examiner added that regardless of which medication was suspended, it would have not have contributed to his death by worsening the service connected kidney disability.  The examiner explained that there was no clinical or pharmacological relationship between the Veteran's history of renal calculi or the course in the hospital between April and May of 1997.  Also, the examiner opined that the use of a central venous line did not contribute to death or did not aggravate any pre-existing condition.

The appellant has been accorded ample opportunity to furnish medical opinions in support of her § 1151 claim, and against the above-described conclusions of VA medical professionals; she has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  It is not clear in this case that a lay person is competent to determine that medical care was inadequate or that is caused or hastened the Veteran's death.  The appellant has not been shown to possess the requisite medical training or credentials needed to link the Veteran's cause of death with VA treatment for his fatal hypertensive crisis with central nervous system as target.  However, even if the appellant has some competency in this area, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2014 VA medical opinion more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

For reasons explained above, the Board concludes that the Veteran's death has not been demonstrated as being due to VA medical care.  The Board bases its conclusion on a review of the Veteran's entire medical record, to include the November 2014 VA examiner's opinion.  In the absence of death proximately caused by VA medical treatment, the matter of alleged VA negligence or a matter of (un)foreseeability is moot.  That is, in the absence of current disabilities or death which are demonstrated to be the result of VA medical care, whether such medical care was careless or not is of no consequence.  See 38 U.S.C.A. § 1151.  




In short, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1151.  Her claim is accordingly denied.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 for cause of the Veteran's death is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


